Citation Nr: 1120030	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  11 11-219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 6, 2005 Board of Veterans' Appeals (Board) decision that granted entitlement to an effective date of February 8, 1980 for the grant of service connection for posttraumatic stress disorder (PTSD) (and that denied entitlement to an earlier effective date).

(The moving party's appeal of a September 2008 Regional Office decision that denied the Veteran's claim of entitlement to an effective date prior to February 8, 1980 for the grant of service connection for PTSD is the subject of a separate decision by the Board.)



REPRESENTATION

Appellant represented by:	Pro Se

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970.  He is the recipient of, among other decorations, the Combat Infantryman Badge.

This matter comes to the Board on appeal from a July 2005 Board decision of the Department of Veterans Affairs Regional Office (RO) located in Sioux Falls, South Dakota that granted entitlement to an effective date of February 8, 1980 for the grant of service connection for PTSD (and that denied entitlement to an earlier effective date).


FINDINGS OF FACT

1.  A July 6, 2005 Board decision granted entitlement to an earlier effective date of February 8, 1980 for the grant of service connection for PTSD (and denied entitlement to an earlier effective date).

2.  It is not shown that the correct facts were not before the Board or that the statutory or regulatory provisions extant at that time were incorrectly applied in the Board's July 6, 2005 decision.


CONCLUSION OF LAW

The criteria for revision or reversal on the basis of CUE of the July 6, 2005 Board decision that denied entitlement to an effective date prior to February 8, 1980 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5109A, 5110, 7111 (West 2002); 38 C.F.R. §§ 20.1400-1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior Board decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001). Therefore, further discussion of the VCAA is unnecessary.  Nevertheless, the Board notes that the moving party has been accorded ample opportunity to present his contentions, and there is no indication he has further argument to present.

II.  Analysis

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE include (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, (2) the Secretary's failure to fulfill the duty to assist, and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the U. S. Court of Appeals for Veterans Claims (Court) has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE. 38 C.F.R. § 20.1411(a).

In the instant case, the Veteran alleges CUE in a July 6, 2005 Board decision that granted an effective date of February 8, 1980 for the grant of service connection for PTSD (and that denied an earlier effective date).  Specifically, he asserts that he has had PTSD since his discharge from service in March 1970, and, therefore, he should be entitled to an earlier effective date.  Essentially, the Veteran asserts that the incorrect facts were considered or the law was not properly applied to the facts.  

For the reasons and bases explained below, the Board finds that, based on its review of the July 6, 2005 Board decision, there is not CUE, and that it is clear that the correct facts were weighed and considered and the Board properly applied the law to the facts.  

Section 5110(a) provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . or a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Similarly, 38 C.F.R. § 3.400 provides that except as otherwise provided, the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later"  (emphasis added).  Therefore, the effective date of an award of service connection based on new and material evidence (an application to reopen) is generally the date that the application to reopen was filed.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

By way of background that the Veteran filed his original claim for service connection on May 11, 1972, which claim was denied by way of a May 1972 RO decision (which May 1972 RO decision the Board acknowledges was not mentioned in its prior July 2005 Board decision).  The Veteran filed a request to reopen his claim for service connection in November 1974, which was ultimately denied by way of a final, unappealed June 1977 Board decision.  The Veteran filed statements on February 8, 1980, and on May 11, 1982, again requesting to reopen his claim for service connection, and an April 1985 RO decision recharacterized his claim as for service connection for "PTSD" and granted the claim, with an effective date of May 11, 1982.  At an unrelated August 1998 Board hearing, the Veteran asserted that he was entitled to an earlier effective date because he had PTSD since he was discharged from service.  See also Statements, April 1995, November 1996, July 1997, January 1998, March 1999.  An October 2002 RO decision denied the Veteran's informal claim for an effective date for service connection for PTSD prior to May 11, 1982.  The Veteran appealed to the Board, and a July 2005 Board decision granted an earlier effective date of February 8, 1980 for service connection for PTSD.  

As noted above, in the case of a request to reopen a previously denied claim for service connection, the effective date of an award of service connection may not be earlier than the date the application to reopen was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Veteran's first application to reopen his claim was denied by an unappealed RO decision in 1972, and his second claim was denied in a final June 1977 Board decision.  Therefore, the effective date of service connection may not be earlier than June 1977.  The next correspondence received from the Veteran relating to his claimed nervous disorder or PTSD was dated February 8, 1980, which the Board ultimately treated as a request to reopen his claim when it granted an earlier effective date for service connection for PTSD of February 8, 1980 in its July 2005 decision.  Therefore, as explained by the Board in its July 2005 decision, the law does not allow an effective date for service connection prior to February 8, 1980.

As noted, the Board recognizes that the Board's 2005 decision failed to take note of the 1972 rating decision that denied his original claim.  However, in order to warrant a finding of CUE, an error must be shown to have manifestly changed the outcome of the decision.  In this regard, the record reflects that no correspondence was received from the Veteran following the 1972 rating decision until his next claim was received in November 1974.  Thus, there is no credible indication of a timely notice of disagreement having been received with respect to the 1972 decision, or any new claim having been received prior to the November 1974 claim.  Furthermore, even if such documents were identified, any such pending claim would be subsumed by the Board's June 1977 decision, which was discussed in the Board's 2005 decision.  This is significant in that the existence of a final Board decision in June 1977 served as the primary basis of the 2005 denial of an effective date prior to February 1980.  Thus, the failure of the Board in the 2005 decision to discuss the 1972 rating decision cannot be said to have manifestly changed the outcome of the appeal.

The Board has considered the provisions of 38 U.S.C.A. § 5110(i), and although the Veteran's original claim for service connection was denied by a May 1972 RO decision on the basis of the character of the Veteran's discharge (which was subsequently changed to under honorable conditions), the Board finds that the provisions of 38 U.S.C.A. § 5110(i) are not for application, because the Veteran's claim was subsequently reopen and denied by way of a final, unappealed June 1977 Board decision that took into account the upgraded character of discharge but nonetheless found that service connection was not warranted.

The Board acknowledges that the Veteran is sincere in his belief that he should be entitled to an earlier effective date for the grant of service connection for PTSD because he has experienced PTSD since service.  The Board emphasizes that in this case, the issue of whether or not the Veteran had such a disability throughout the 1970's did not serve as a basis for the Board's denial of an effective date prior to February 1980.  Rather, the Board determined that  the earliest effective date that he may be awarded service connection is February 8, 1980, which is the date of the first correspondence received from the Veteran (and which was treated as a request to reopen his claim) after the unappealed, final June 1977 Board decision that denied entitlement to service connection.  In other words, regardless of when the Veteran began to experience PTSD since his discharge from service in March 1970, the law does not allow for an effective date for service connection for PTSD prior to February 8, 1980.

The Board has also considered the Veteran's correspondence alleging that a particular attorney for the Board removed relevant documents from his file (presumably dated between May 1972 and February 1980 as only documents dated during this period would be relevant to his motion for an earlier effective date).  In this regard, the Board has also considered the statement made by the Veteran in his VA Form 9 that he did have claims pending in "1972, 73, 74, 76, 77 thru 80."  

Although the Veteran has, since 1995 (when he received notice from the Board that an attorney who had tampered with some veterans files had handled his file) asserted that records from his file were destroyed relating to his PTSD claim, the Board notes that in January 2004, for the first time ever, the Veteran asserted that he filed his original claim for service connection for a nervous disorder in August 1970 (not May 1972).  The Board finds such an allegation to be incredulous given the fact that neither the May 1972 RO decision, January 1975 RO decision, nor the June 1977 Board decision ever make any reference to such a claim ever having been filed prior to May 11, 1972.  Moreover, even if the Veteran did file his original claim for service connection in August 1970, for the same reasons discussed above, the law still would not allow for an effective date prior to February 8, 1980, which is the first correspondence received by the Board after the final June 1977 Board decision.  Furthermore, the Board emphasizes that there is no evidence tending to indicate that any relevant evidence was ever removed from the claims file.  All of the medical evidence cited by the Veteran himself in a November 1980 statement as relating to his claim for service connection for PTSD (dated between 1972 and 1980) is still in the claims file.  See also Statement of the Case, October 1976; Board Decision, June 1977 (listing evidence and statements in the claims file from that period of time).  In any event, the Board notes that the Veteran's claims file has already been examined closely by the Board pursuant to an internal investigation for evidence of any tampering, the Board found no evidence of such, and the Veteran was notified of such in March 1995 and January 1996 notice letters.  Furthermore, the Board notes that the attorney in question did not handle the Veteran's claims file until May 1990 in the context of an unrelated rating claim, never the Veteran's claim for service connection or for an earlier effective date for service connection for PTSD.

In sum, for the reasons discussed above, the Board concludes that the Veteran's motion to revise the Board's July 2005 decision on the basis of CUE must be denied.  

In closing, the Board has considered whether any of the Veteran's recent statements can be construed as raising a claim of CUE in the 1972 rating decision or the June 1977 Board decision.  However, while the Veteran does discuss events that occurred at that time in his recent statements, he appears to do so within the context of challenging the Board's denial of an earlier effective date in 2005.  A claim for CUE is one that must be pled with specificity.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Consequently, having reviewed his statements, the Board finds that the Veteran has not, as yet, alleged CUE in either the 1972 rating decision or the June 1977 Board decision, although he remains free to do so.


ORDER

The motion for revision of the July 6, 2005 Board decision on the basis of CUE is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


